Citation Nr: 1604528	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-14 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to an initial compensable evaluation for residuals of a fractured right fifth metacarpal joint (claimed as a broken hand) with evidence of thumb arthritis.

2. Entitlement to an initial compensable evaluation for residuals of a fractured right fifth metacarpal joint (claimed as a broken hand) with evidence of little finger arthritis.

3. Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

4. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1986 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) following rating decisions in May 2012 and July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The case has been transferred to Fort Harrison, Montana.

In the May 2012 rating decision, the RO increased the evaluation for PTSD to 70 percent, effective March 3, 2011.  In the July 2012 rating decision, the RO granted service connection for residuals of fractured right fifth metacarpal joint (claimed as a broken hand), with evidence of arthritis in the thumb and little fingers, assigning a noncompensable evaluation, and denied a TDIU.  The Veteran filed a timely appeal.


FINDINGS OF FACT

1. For the entirety of the appeal period, the Veteran's residuals of fractured right fifth metacarpal joint (claimed as a broken hand) have been manifested by x-ray evidence of involvement of mild degenerative arthritis of two or more minor joint groups in his dominant hand.

2. For the entirety of the appeal period, the Veteran's PTSD has been manifested by symptoms that more closely approximate occupational and social impairment with deficiency in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals, impaired impulse control, and difficulty in adapting to stressful circumstances.

3. The Veteran's service-connected disabilities are of such nature and severity as to prevent him from securing or following substantially gainful employment.

CONCLUSIONS OF LAW

1. The criteria for an initial evaluation of 10 percent, but not higher, for residuals of fractured right fifth metacarpal joint (claimed as a broken hand), with evidence of arthritis of the thumb and little finger, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5228, 5230 (2015).

2. The criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3. The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In regard to the Veteran's claim for increase for PTSD, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  A letter in May 2011 set out the type of evidence needed to substantiate his claim.

Concerning the Veteran's claims for an initial compensable evaluation for his right hand disability and TDIU, given the favorable action taken below, the Board will not further discuss whether those duties have been accomplished.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatments and examinations.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA examinations in connection with his claims in April 2012, June 2012, October 2012, February 2013, November 2014, and January 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations are sufficient, as they are predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's own contentions.  The examiner considered the Veteran's statements and provided explanations for the findings made, relying on and citing to the records reviewed.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Evaluations

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.




A. Initial Compensable Evaluation for Residuals of a Broken Right Hand

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  

In its July 2012 rating decision, the RO evaluated the Veteran's right hand disability as noncompensable under the General Rating Formula for Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, 38 C.F.R. § 4.71a, Diagnostic Codes 5228 and 5230.  The Veteran is right-handed, so his right hand is considered a major extremity.  See 38 C.F.R. § 4.69 (2015).

Diagnostic Code 5228, concerning limitation of motion of the thumb (of either the major or minor hand), provides for a 10 percent evaluation when there is a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A maximum evaluation of 20 percent is warranted when there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228 (2015).  Diagnostic Code 5230, for limitation of motion of the ring or little finger (of either the major or minor hand), provides for a noncompensable evaluation for any limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2015).

The relevant evidence in this case consists of VA examinations in June 2012, February 2013, and January 2015; VA treatment records; as well as the Veteran's statements.

At the June 2012 VA examination, the Veteran stated that he had pain in the right hand, which limited his ability to hold tight onto tools, and that he had to modify how he held onto the tools.  He reported that he had to use his left hand more than usual due to the pain in the right hand, and that he had pain, as well as fatigue, in the right hand when using utensils or objects in his home.  The VA examiner found that there was no gap between the thumb pad and the fingers, no gap between any fingertips and the proximal transverse crease of the palm, or any evidence of painful motion when attempting to touch the palm with the fingertips.  There was no additional limitation of motion, functional loss, or impairment of any fingers, and no gap between the fingers and the thumb pad after repetition.  The examiner also found that there was no pain on movement, no tenderness or pain to palpation for joints or soft tissue of the right hand, and no ankylosis.  X-ray evidence revealed some mild degenerative arthritic changes at the thumb metacarpal joint (MCP) and distal interphalangeal joints (DIP) of the ring and little finger.  See VBMS, 06/19/2012, VA Examination.

In a February 2013 statement, the Veteran reported that he had tried to work cutting and stacking wood, but that he had had to stop because his hand cramped up within an hour.  The Veteran explained that the pain and cramps remained for the next two weeks.  He claimed that his hand was starting to hurt and cramp up whenever he used it to perform daily tasks, such as turning doorknobs, opening jars, or writing.  See VBMS, 02/20/2013, Statement in Support of Claim.

At his February 2013 VA examination, the Veteran reported that his right hand was in constant pain and would worsen when he performed turning or rotating movements.  He endorsed flare-ups and contended that his hand cramped up and became fatigued whenever he engaged in regular activities and hobbies, such as painting, fly casting, and panning for gold.  The examiner found no limitation of motion or evidence of painful motion for any fingers or the thumb, and no gap between the thumb pad and the fingers.  There was no additional limitation of motion with repetition, and no gap between the fingers and thumb pad or between any fingertips and the proximal transverse crease of the palm when attempting to touch the palm with the fingertips after repetition.  There was pain on movement of the thumb and the little finger, and tenderness on palpation, but no ankylosis.  The examiner stated that the Veteran had crepitus with full clenching of the hand at the third MCP joint.  X-ray evidence showed some mild degenerative arthritis at the thumb MCP and the ring and little fingers DIP of the right hand.  The examiner diagnosed him with osteoarthritis of the right hand.  See VBMS, 02/27/2013, C&P Exam.

The Veteran's March 2013 VA treatment records indicate that he had pain on the side from the small finger to a few centimeters proximal to the wrist, and pain that shot across the wrist, as well as some pain at the base of his thumb.  He reported numbness and tingling, but only in the morning when he woke up.  This improved with changes of position.  The Veteran claimed that the pain was constant, but was aggravated by activities such as twisting doorknobs.  The examiner found that there was no swelling, redness, or warmth to the hand, and that he had full range of motion of the fingers and wrist.  The Veteran's right hand was tender to light touch along the fifth MCP and the ulnar side of the hand, and he had pain on motion of the fifth MCP.  The examiner also stated that there was tenderness over the distal ulna, the extensor carpi ulnaris (ECU) tendon, over the dorsal wrist, and over the base of the thumb.  There was no palpable instability and no pain with loading and rotation of the thumb.  X-ray evidence reflected an old healed fifth MCP head fracture with some angulation, as well as arthritis at the scaphoid trapezial joint.  See VBMS, 03/19/2013, CAPRI, 1.

At his January 2015 VA examination, the Veteran stated that his little finger was chronically painful, and that he would rate the pain at a four or five out of ten.  He reported that he had difficulty writing because his hand would cramp up, and that he had pain from the little finger to the wrist as well as at the base of his thumb.  He denied experiencing any flare-ups.  The examiner found that there was no limitation of motion or evidence of pain, no additional limitation of motion with repetition, no gap between the thumb pad and the fingers either before or after testing, no functional loss, no tenderness or pain to palpation, and no ankylosis.  The examiner observed that the little finger of the right hand was half a centimeter shorter than the little finger on the left hand, and that there was some evidence of an indentation just beneath the knuckle of the fifth MCP.  X-ray findings showed an old fracture of the fifth MCP, but no acute fracture, cortical erosion or periosteal reaction.  The joint spaces of the fingers were maintained and the soft tissues were unremarkable.  There was no acute osseous process.  See VBMS, 01/06/2015, C&P Exam.

Upon review of the evidence, the Board finds that an evaluation of 10 percent, but not higher, is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015) for the entirety of the appeal period.  As an initial matter, the Board notes that the Veteran was diagnosed with mild degenerative arthritis at the thumb MCP and the ring and little fingers DIP of the right hand in June 2012.  Further, while the RO did not rate the Veteran under Diagnostic Code 5003 in the July 2012 rating decision, it considered the Veteran under the Code in the February 2014 statement of the case (SOC). 

Under Diagnostic Code 5003, degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  However, in the absence of limitation of motion, the disability is to be rated as 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups; and as 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Disability ratings under Diagnostic Code 5003 is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints.  38 C.F.R. § 4.45.

In the present case, the Board notes that there is no objective evidence of limitation of motion, such as swelling, muscle spasms, or satisfactory evidence of painful motion.  However, the Board finds that there is x-ray evidence of involvement of two or more minor joint groups, namely the thumb MCP and the ring and little fingers DIP of the right hand.  Further, the evidence of record does not show that there have been occasional incapacitating exacerbations.  Therefore, the Board finds that an initial evaluation of 10 percent, but not higher, for the Veteran's residuals of a fractured right fifth metacarpal joint (claimed as a broken hand), with evidence of thumb and little finger arthritis, is warranted for the entirety of the appeal period.  

The Board has also considered whether staged ratings would be warranted.  However, the evidence of record does not show that an initial evaluation in excess of 10 percent for residuals of a right hand disability would be warranted at any time during the period on appeal.  38 U.S.C.A. § 5110 (West 2014); see also Fenderson, 12 Vet. App. at 126.

The above determination is based on consideration of the applicable provisions of VA's rating schedule.

B. Increased Evaluation for PTSD

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See 38 C.F.R. § 3.400(o) (2015).  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's PTSD has been rated at 70 percent under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Also of relevance, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), 32).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 denotes mild symptoms (e.g., depressed and mild insomnia) or some difficulty in social and occupational functioning but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  A GAF score of 71 to 80 denotes transient symptoms and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) with no more than slight impairment in social and occupational functioning.

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).

Relevant evidence of record consists of VA treatment records from June 2012 to January 2015; VA examinations in April 2012, October 2012, February 2013, and November 2014; and the Veteran's statements. 

At his April 2012 VA examination, the Veteran stated that he was divorced and had no friends, that he harbored suicidal ideations without any current plan or intent to follow through, that he experienced outbursts of anger and irritability, and that he was currently homeless.  The Veteran reported that he had been released from prison in November 2011 after 30 months and that he was worried about his ability to pay rent.  The Veteran conveyed that he was currently attending Rogue Community College for his second term, and that he had passed his classes in his first term.  The Veteran reported that he had a history of attempted suicide and self-injury (cutting), as well as substance abuse, although he denied the latter as of 2009.  His GAF score was 50, and the examiner found that he exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  See VBMS, 04/16/2012, VA Examination.

VA treatment records dated in June 2012 reveal that the Veteran was alert and attentive, cooperative and reasonable with good eye contact, that his grooming was appropriate, that he had normal speech, and that his mood was good but with blunted affect.  The Veteran denied any hallucinations or suicidal ideations.  His psychologist noted that he exhibited obsessive compulsive disorder (OCD) tendencies, such as counting the lines on digital clocks or counting fence posts or streetlights when driving as a passenger in a car.  The Veteran reported that he was "always on guard" and had difficulty trusting people, especially African-American males.  He related he experienced depression but that he "fought through it."  The examiner noted he was moderately paranoid, with signs of hypervigilance, hyperstartle, hyperarousal, and mania.  See VBMS, 03/19/2013, CAPRI, 23.

VA treatment records in July 2012 show that the Veteran had been attending Mormon services twice a week and that he had plans to return to Montana after his probationary period.  Id. at 81.  In August 2012, the Veteran had no complaints of any recent mental health symptoms, and stated that he had enjoyed his trip to the West Coast.  Id. at 50.  In September 2012, the Veteran reported that he did not like to go on trips because he did not like to be around a lot of people, specifically men.  Id.  The Veteran also stated that he had not been to church for two weeks because he had been "hanging around with this girl."  Id. at 111.

At his October 2012 VA examination, the Veteran claimed that he was having difficulty maintaining relationships and being around others, that he suffered from anxiety attacks two to three times per week, and that he had problems falling asleep due to nightmares and intrusive thoughts of traumatic events.  He related that he felt detached from others and that he suffered from hypervigilance and exaggerated startled responses.  The Veteran explained that he had been self-employed as a drywall construction worker but that he had to stop working in 2008 because he found the stress of firing, hiring, and managing people to be too much.  He stated that he did not think he could work for someone else because he could not stand being around people.  The examiner diagnosed him with PTSD, dysthymic disorder, and borderline personality disorder, with a GAF score of 41.  The Veteran contended that he did not like to engage in his usual activities and that he was cranky, sad, and wanted to sleep during the day.  The examiner noted that he was neglecting his hygiene and that he had poor appetite, low energy, and feelings of worthlessness and hopelessness.  In addition, the examiner found that he had  unstable relationships, that he alternated between idealization and devaluation, that he had an unstable self-image, angry or violent outbursts that were out of proportion to the situation, and self-injurious behaviors (cutting, punching, impulsive spending, substance abuse (alcohol)).  The Veteran related he had attempted suicide three times, the last time in 2007, and that he thought about it daily.  He reported possible hallucinations, claiming that he had heard two distinctive growls in his room.  See VBMS, 10/15/2012, VA Examination.

VA treatment records in October 2012 reveal that the Veteran was alert and attentive, cooperative and reasonable, groomed appropriately, and that his mood was dysphoric.  He had no perceptual disturbances, his thought process and association was normal and coherent, and he had passive suicidal ideation with no plan to follow through.  His GAF score was 53 and his judgment was impulsive despite good insight.  See VBMS, 03/19/2013, CAPRI, 10.

At his February 2013 VA examination, the examiner diagnosed the Veteran with PTSD, borderline personality disorder, and alcohol dependence.  The examiner attributed re-experiencing traumatic events, hyperarousal, and avoidance to his PTSD; self-infliction of injury, impulse control problems, unstable relationships, unstable identity, chronic suicidal ideation, and antisocial behavior to his personality disorder; and ongoing drinking struggles despite history of negative consequences to his alcohol dependence.  The examiner found that he had occupational and social impairment with reduced reliability, with a GAF score of 57, and that his functional impairment levels, which were in the mild to moderate range, represented problems secondary to his PTSD.  However, the examiner opined that a significantly higher level of functional impairment would be assessed if other diagnoses were included, and that there was evidence that ongoing struggles with personality problems and alcohol misuse would explain a majority of the Veteran's current level of functioning.  The Veteran reported re-experiencing memories, nightmares, and problems sleeping.  The Veteran stated that he stayed somewhat in touch with his family and that he lived with a roommate.  He related that he stayed alone, and that he was not part of any social organization, but that he enjoyed fly-fishing, model building, and prospecting for gold.  However, he stated that his right hand limited his ability to do some of these activities.  See VBMS, 02/27/2013, C&P Exam.

At his November 2014 VA examination, the Veteran indicated that he resided with his girlfriend and her two children, and that he paid the rent without difficulties and drove them to school and work every morning.  He reported that he maintained regular contact with his parents and his siblings, and indicated that he had one friend, who was also a veteran.  He stated that he tried to stay away from too many people because he could not stand the crowds and noise.  He contended that he avoided African-American males and did not trust them.  He reported that his last outburst of anger and irritability was in 2013 when he "destroyed everything in the living room."  He stated that he had intimacy problems and that he was always alert, checking windows and doors and sleeping with a knife.  He related that he had suicidal ideations, but that he had no plan or intent to follow through because of his faith and his family support.  He claimed that he was previously self-employed as a drywall construction worker but that he had to stop due to his right hand and PTSD.  The examiner diagnosed him with PTSD and alcohol dependence, and found that he exhibited occupational and social impairment with reduced reliability and productivity.  The examiner specifically found that it appeared that some of the Veteran's PTSD symptoms were improving.  See VBMS, 11/06/2014, C&P Exam.

VA treatment records in January 2015 reveal that the Veteran had been dating his girlfriend for 18 months and lived with her and her two children.  The Veteran maintained regular contact with his parents and three siblings and attended church regularly.  His examiner noted that he was neatly groomed, that he had good eye contact, and coherent thought processes.  The Veteran reported that he experienced panic attacks two to three per week, and that he had suicidal ideation every day but that his strong faith prevented him from following through with it.  See VBMS, 01/12/2015, CAPRI, 3.

Upon review of the evidence, the Board finds that an evaluation in excess of 70 percent is not warranted for the entirety of the appeal period.  In so concluding, the Board acknowledges that the Veteran exhibited occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  However, the Veteran has demonstrated success in managing his relationship with his family and girlfriend, as well as his active participation in his church.  See Mauerhan, 16 Vet. App. at 436.  

The evidence in this case does not show that the Veteran exhibited total occupational and social impairment.  The Board acknowledges that the Veteran suffers from depression, nightmares, panic attacks, and suicidal ideations.  Moreover, although it appears the Veteran suffered an instance of hallucination in October 2012, there is no evidence in the record that he suffers from persistent hallucinations.  The single instance is not found to have impacted his functioning to the level of the next-higher rating.  Further, there is no evidence of record that the Veteran has grossly inappropriate behavior, is a persistent danger to himself or others, has intermittent inability to perform activities of daily living, or suffers from disorientation to time and place or memory loss.  To the contrary, the Veteran's last anger outburst was in 2013, and his last attempted suicide was in 2007.  In addition, the examiners at both his VA treatment facilities and VA examinations noted that he was appropriately groomed and coherent with good judgment and insight.  While the Veteran has trust issues and difficulty being around large crowds, especially when in the presence of African-American males, he is nevertheless able to maintain social relationships, as evidenced by his relationship with the same woman for over a year and his continuous contact with his family and friend.  Thus, the Board does not find that the Veteran's symptoms approximate a 100 percent disability rating.  38 C.F.R. § 4.130.

In its analysis, the Board has considered the GAF scores of 41, 47, 50, 53, and 57 assigned to the Veteran at his VA examinations and during the course of his VA treatments.  The Board concludes that they align more closely with a rating of 70 percent for his PTSD.  The Veteran suffers from anxiety, which makes it difficult for him to be around large crowds of people.  However, he has been in a relationship with the same woman for 18 months and is living with her and her two children.  He also retains contact with his parents and siblings, and regularly attends church services.  This demonstrates that despite difficulties, the Veteran still maintains an ability to establish and maintain relationships.  In addition, the VA examiners at all his appointments have noted that he is well-groomed and articulate and has normal, coherent thought processes. 

In any case, the GAF scores assigned in a case are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  In so finding, the Board notes that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  See 38 U.S.C.A. § 5017(b); 38 C.F.R. §§ 3.102, 4.21, 4.3, 4.126(a), 4.130, Diagnostic Code 9411.

The Board has also considered whether staged ratings would be warranted.  However, the evidence of record does not show that an evaluation in excess of 70 percent for PTSD would be warranted at any time during the period on appeal.  38 U.S.C.A. § 5110 (West 2014); see also Hart, 21 Vet. App. at 509-10.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

C. Extraschedular consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the agency of original jurisdiction (AOJ) refer the claims for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  The Board finds that at no time have the disorders under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of frequent periods of hospitalization, or evidence that the Veteran's service-connected PTSD and right hand disability have otherwise rendered impractical the application of the regular schedular standards.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III. TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  This is so provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran has been granted service connection for PTSD at 30 percent disabling, effective from February 20, 2009, and at 70 percent disabling, effective from March 3, 2011; upper lip scar at 10 percent disabling, effective from February 20, 2009; residuals of a fractured right fifth MCP joint, claimed as a broken right hand, with thumb and little finger arthritis, now rated at 10 percent, effective from March 3, 2011; and residuals of a nose injury, rated as noncompensable, effective from March 3, 2011.  

Given the current 70 percent rating for his PTSD, the Veteran meets the criteria for consideration for entitlement to a TDIU on a schedular basis because the rating satisfies the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities combine to preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2015).  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  

The Veteran asserts that his service-connected disabilities prevent him from engaging in substantially gainful employment.  Information concerning the Veteran's employment history indicates that he was a drywall construction worker since his discharge from service.  Information on the Veteran's education reveals that he went to college for a short time but did not complete his degree.  

Relevant evidence consists of VA examinations in June 2012, October 2012, February 2013, November 2014, and January 2015; VA treatment records from June 2012 to January 2015; and the Veteran's statements.  The Board notes that there is conflicting evidence of record as to the impact of the Veteran's disabilities on his ability to work.

In a June 2012 VA examination, the examiner noted that the Veteran had pain in his right hand, which limited his ability to hold his tools and resulted in pain and fatigue when using utensils, or when grasping or holding objects.  See VBMS, 06/19/2012, VA Examination.  In an October 2012 VA examination, the examiner noted that the Veteran struggled with PTSD and depression, that he did not like being around people, and that he suffered from anxiety attacks two to three time a week.  The Veteran reported that he had had to stop working as a drywall worker because he found the stress of firing, hiring, and managing people to be too much.  The examiner also found the Veteran was prone to violent outbursts, self-injurious behavior, and suicidal ideation.   See VBMS, 10/15/2012, VA Examination.

In a February 2013 statement, the Veteran reported that his PTSD prevented him from being around large crowds of people and that he had trust issue.  He stated that he had attempted to work cutting and stacking wood but that within an hour the pain in his hand had escalated from a five or six to an eight or nine out of ten, and that the pain had persisted for the following two weeks.  He related that his hand hurt and cramped whenever he tried to turn doorknobs or glass jars, or write.  See VBMS, 02/20/2013, Statement in Support of Claim.

At the February 2013 VA examination, the Veteran stated that he had trouble with turning or rotating movements, and that his hand fatigued easily, which the examiner corroborated in his observation that there were some repetitive hand motions that would be difficult for him to perform more than occasionally, such as gripping and turning nuts on a bolt, or using manual wrenches or screwdrivers repeatedly.  The examiner observed that the Veteran was able to drive ordinary types of vehicles and operate most types of machinery.  Further, the examiner found that the Veteran's functional impairment level secondary to his PTSD was in the mild to moderate range, but that a significantly higher level would be assessed if other diagnoses, such as his diagnosed but not service-connected personality disorder and alcohol dependence, were included.  The examiner noted that there was evidence to show that ongoing struggles with personality problems and alcohol misuse would explain the majority of Veteran's current level of functioning.  The examiner found that his problems with anxiety and underlying personality issues would increase his vulnerability to reacting to high levels of stress and that he would experience problems in meeting demands of authority figures.  Nevertheless, the examiner found that his service-connected PTSD would not be a barrier to employment, and that the Veteran was able to understand and carry out simple and more complex instructions, make adequate judgments, and perform most sedentary and non-sedentary tasks associated with employment.  See VBMS, 02/27/2013, C&P Exam, General Medical and Hand, 6, 34; Id. PTSD Review, 1, 12.

VA treatment records from June 2012 to January 2015 show that the Veteran was moderately paranoid, always on guard, did not trust people, that he experienced hypervigilance and hyperarousal when he was in large crowds, that he suffered from daily panic attacks two to three times per week, and that he was mildly impulsive and obsessive.  Medical reports also revealed that he experienced constant pain in his right hand, which was aggravated by activities such as grasping and twisting, but that he had full range of motion and no swelling, redness or warmth to the hand.  See VBMS, 03/19/2013, CAPRI, 1, 10, 23, 50, 81, 111; Id. 01/12/2015, CAPRI, 3.

In a November 2014 VA examination, the examiner noted that some of the symptoms from the Veteran's PTSD appeared to be improving.  However, the Veteran continued to avoid large crowds and loud noises.  See VBMS, 11/06/2014, C&P Exam.  In a January 2015 VA examination, the examiner found that the Veteran's service-connected disabilities would not prevent the Veteran from sitting, standing, walking, holding, bending, lifting, carrying, driving and operating office machinery if necessary.  The examiner opined that the Veteran would be able to communicate, remember, follow instructions, and interact with coworkers and/or customers.  See Id. 01/06/2015, C&P Exam.

After having reviewed the record and weighed the evidence both in support and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities combine to render him unemployable.  As an initial matter, the Board notes that the Veteran has been working as a drywall construction worker since his discharge from service in 1989, and that he did not complete his college education.

In regard to the Veteran's service-connected PTSD, the October 2012 VA examiner diagnosed the Veteran with PTSD, dysthymic disorder, and borderline personality disorder, but noted that it was not possible to differentiate what portion of the Veteran's occupational impairment was caused by which mental disorder.  The examiner also found that the Veteran was anxious, had panic attacks more than once a week, was suspicious, and had difficulty adapting to stressful situations, including work-like settings.  While the VA examiner in February 2013 noted that the Veteran's functional impairment secondary to his PTSD was mild to moderate, the examiner stated that both his anxiety, which is related to his service-connected PTSD, and his personality disorder, which is not service-connected, would increase his vulnerability to reacting to high levels of stress and result in problems in meeting demands of authority figures.  The November 2014 VA examiner diagnosed the Veteran with PTSD and alcohol dependence, but concluded that symptoms related to each diagnosis contributed to occupational and social impairment.  The examiner noted that the Veteran continued to distrust and avoid people and that his anxiety levels had increased, leading to shortness of breath and compulsive actions such as constantly checking windows and doors and sleeping with a knife.  Further, the Board notes that in January 2015, the Veteran's psychologist noted that the Veteran suffered from daily anxiety, with panic attacks two to three times per week. 

In connection with the Veteran's service-connected right hand disability, the Board first notes that the Veteran's dominant hand is his right hand.  The June 2012 VA examiner noted that the Veteran had pain in his right hand, which limited his ability to hold his tools, and resulted in pain and fatigue.  Further, while the February 2013 VA examiner found that the Veteran was able to perform most sedentary and non-sedentary tasks associated with employment, the examiner noted that the Veteran had pain in his right hand, and that he would have difficulties performing some repetitive hand motions more than occasionally, such as gripping and turning nuts on a bolt or using manual wrenches or screwdrivers repeatedly.  Lastly, the Board acknowledges that the January 2015 VA examiner opined that the service-connected disorders did not affect the Veteran's ability to perform sedentary or non-sedentary tasks associated with employment, and that he would be able to sit, stand, walk, hold, bend, lift, carry, drive and operate office machinery if necessary.  

In addition, the Board notes that in his October 2012 statement, the Veteran reported that he had attempted to secure work but that he was unable to do so because of his anxiety, his inability to be in large crowds, and his right hand disability.  The Veteran related that he had attempted to use his left hand to perform tasks, but that it had been awkward and unsuccessful.  Further, the Veteran stated that his right hand would cramp and fatigue whenever he tried to grasp or twist objects; his report was corroborated by various VA examiners. 

Thus, as there is probative evidence both for and against the claim in this case, the Board finds the evidence to be in equipoise with respect to whether the Veteran's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that his service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, entitlement to a TDIU is warranted.


ORDER

Entitlement to an initial evaluation of 10 percent, but not higher, for residuals of fractured right fifth metacarpal joint (claimed as a broken hand) with evidence of thumb and little finger arthritis, is granted.

Entitlement to an evaluation in excess of 70 percent for PTSD is denied.

Entitlement to TDIU is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


